DETAILED ACTION
This office action is in response to the communication received on 02/04/2021 concerning application no. 15/658,988 filed on 07/25/2017.
Claims 1-8, 10, and 12-22 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
Claims 1-8, 10, and 12-22 are pending.	

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 
Regarding the Park reference, Applicant argues that the reference “does not suggest processing circuitry could be configured to generate multiple cross-sectional image data that includes the ultrasound images of the cross sections and position information as well as generate individual image data for each of the cross sections based on the position information, the individual image data being generated from the multiple cross-sectional image data, and display, in respective first and second display windows, first images corresponding to the multiple cross-sectional image data and a single second image corresponding to the individual image data for only one of the cross-sections, as recited in Claim 1. Park does not 
Examiner respectfully disagrees and maintains that Park is a relevant reference. Examiner notes that Park teaches the generation of multiple cross-sections with position information and the display of the two window, the first with the cross-sectional information and the second with an individual image. Fig. 6, in the bottom left shows the single image with its corresponding cross-sectional image in the bottom right. This bottom right window has a plurality of cross-sections that are shown with their position in relation to one another as well as with the heart 3D image 660.
Examiner respectfully maintains that Park is a relevant reference. 

Regarding the simultaneous scanning of ultrasound planes, Examiner notes that neither Park nor Kawagishi are relied upon.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Examiner proposes the claim element be amended to recite, “the multi-plane probe is an ultrasound probe”, if that is what is intended.

Claim 13 recites the limitation "the second images" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 13, lines 3-4, recite “the second images”. This claim element is indefinite. It would be would be unclear to one with ordinary skill in the art as the term “images” implies that there are a plurality of second images and the independent claim 1, establishes that there is a single second image. It would be unclear to one with ordinary skill in the art if there is a single second image or a plurality. If there is a plurality of second images, it would be further unclear to one with ordinary skill in the art if the single second image in claim 1 is part of the plurality of second images or excluded from them.
	For purposes of examination, the Office is considering the “second images” in claim 13 to only be referring to a single second image. The same one established in claim 1.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, and 14-22 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PGPUB No. US 2015/0190119) in view of Kawagishi et al. (US Patent 8,454,514) further in view of Lysyansky et al. (PGPUB No. US 2010/0249589). 

Regarding claims 1 and 10, Park teaches an ultrasound diagnostic apparatus and method of use thereof. The ultrasound diagnostic apparatus, comprising:
processing circuitry (Imaging processing unit 150) configured to: 
display first images corresponding to the multiple cross-sectional image data in a single first display window (Paragraph 0109 teaches that the ultrasound diagnostic apparatus is able to display the position of cross-section information images. These images range from 661 to 662 over the 3D image 660. This is seen in the bottom right window in Fig. 6); 
generate individual image data for each of the cross sections based on the position information (Paragraph 0109 teaches that the position of a cross-sectional surface 663 is corresponding to an ultrasound image 630. Paragraph 0104 teaches that this cross-sectional information image provides the angle and the position of the acquired ultrasound image. The ultrasound image is shown to be alone in the bottom left window of the display in Fig. 6), the individual image data being generated from the multiple cross-sectional image data (Paragraph 0109 teaches that multiple images in the cross-section can have individual images that correspond to them. Paragraph 0052 teaches that the cross-sectional information detecting unit 130 may detect cross-sectional information indicating which cross-sectional surface of the object 10 and paragraph 0037 teaches that this object is a 3D object a liver, a heart, a womb, a brain, breasts, an abdomen, or the like); and 
display, in a single second display window, a single second image corresponding to the individual image data for only one of the cross-sections (Paragraph 0109 teaches that the position of a cross-sectional surface 663 is corresponding to an ultrasound image 630. The ultrasound image is shown to be alone in the bottom left window of the display in Fig. 6).
	While Park teaches an ultrasound probe for imaging (Probe 20. See paragraphs 0044-0046), Park is silent regarding an ultrasound diagnostic apparatus, comprising:
a multi-plane probe that simultaneously scans a plurality of cross sections of a subject, the multi-plane probe comprising an ultrasound probe; and 
processing circuitry configured to:
capture ultrasound images of the cross sections simultaneously and associate each of the ultrasound images with position information that indicates a position of a corresponding one of the cross sections to generate multiple cross-sectional image data that includes the ultrasound images of the cross sections and the position information. 
	In an analogous imaging field of endeavor, regarding the display of multiple ultrasound images, Kawagishi teaches an ultrasound diagnostic apparatus, comprising:
processing circuitry (Controller 9 in Fig. 1 controls all components of the apparatus) configured to:
capture ultrasound images of the cross sections and associate each of the ultrasound images with position information that indicates a position of a corresponding one of the cross sections to generate multiple cross-sectional image data that includes the ultrasound images of the cross sections and the position information (Col. 6 lines 31-39 teaches that a 2D probe uses ultrasound in an x-direction and a y-direction. This results in the formation of a plurality of scan planes. Col. 29, lines 19-30, teaches that the multi-plane scanning can be conducted in real-time. Col.  9, lines 12-20, states that the position information, which shows the cross-sectional position of the MPR (Multi-Planar Reconstruction) image, is expressed by a three-dimensional coordinate system of the volume data that was collected);
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park with Kawagishi’s teaching of the simultaneous scanning and associating images with position for the generation of cross-section images. This modified apparatus would allow a user to perform a stress echocardiography in a simple and time-efficient manner (Col. 2, lines 12-17). 
While Kawagishi teaches an ultrasound probe for imaging (Probe 2. See Col. 6 lines 31-39), Park is silent regarding an ultrasound diagnostic apparatus, comprising:
a multi-plane probe that simultaneously scans a plurality of cross sections of a subject, the multi-plane probe comprising an ultrasound probe. 
In an analogous imaging field of endeavor, regarding multi-planar ultrasound scanning, Lysyansky teaches an ultrasound diagnostic apparatus, comprising:
a multi-plane probe (Probe 106) that simultaneously scans a plurality of cross sections of a subject, the multi-plane probe comprising an ultrasound probe (Paragraph 0020 teaches a 3D probe is able to simultaneous image planes. Paragraph 0043 teaches that a tri-plane image is able to be acquired simultaneously for three different scan planes that Fig. 4 shows is cross-sectional). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Park and Kawagishi with Lysyansky’s teaching of simultaneous image acquisition from an ultrasound probe. This modification would allow a user to with multiple images in a time efficient manner and with proper alignment with one another, thereby reducing confusion for the sonographer (Paragraph 0002 of Lysyansky).

	Regarding claim 2, modified Park teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Paragraph 0062 teaches that the communicator unit 170 is connected to a network 30 in a wired or wireless manner to communicate to an external device or server), and the processing circuitry is further configured to output the individual image data to the external medical image processing apparatus (Paragraph 0063 teaches that the communicator 170 is able to transmit and receive data such as such as an ultrasound image, ultrasound data, Doppler data, etc. of an object, associated with a diagnosis of the object over the network 30 to a portable terminal or a server or a medical apparatus of a hospital).

	Regarding claim 3, modified Park teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	Park further teaches an ultrasound diagnostic apparatus, wherein the position information is cross-section direction information indicating a direction of each of the cross sections (The cross-section surfaces 661-663 in Fig. 6 are shown with their direction and position with respect to the heart 3D image 660. Paragraph 0109 teaches that this cross-section information image is indicating the positional information), and 
the processing circuitry is further configured to generate the individual image data based on the cross-section direction information (Paragraph 0109 teaches that the position of a cross-sectional surface 663 is corresponding to an ultrasound image 630. The ultrasound image is shown to be alone in the bottom left window of the display in Fig. 6).
	
	Regarding claim 4, modified Park teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Park is silent regarding an ultrasound diagnostic apparatus, 

the processing circuitry is further configured to generate the individual image data based on the coordinate information.
In an analogous imaging field of endeavor, regarding the display of multiple ultrasound images, Kawagishi teaches an ultrasound diagnostic apparatus,
wherein the position information is coordinate information indicating coordinates of each of the cross sections (Col. 9 lines 15-20 teaches that the cross-sectional position information is expressed by a 3D coordinate system), and
the processing circuitry (Controller 9 in Fig. 1 controls all components of the apparatus) is further configured to generate the individual image data based on the coordinate information (Col. 11 lines 47-56 teaches that the multi-planar reconstruction images that are generated are made of the cross-sectional positions. These cross-sectional images are shown using a 3D coordinate system).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park with Kawagishi’s teaching of a coordinate system that is used in individual image generation. This modified apparatus would allow a user to perform a stress echocardiography in a simple and time-efficient manner (Col. 2, lines 12-17).

Regarding claim 5, modified Park teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Park further teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is further configured to generate the individual image data while adding thereto the position information (Paragraph 0110 teaches that the cross-section surface 663 corresponds to the ultrasound image 630. They can be color coded to emphasize the association. And Fig. 6 shows the position information can be seen with respect heart 3D image 660).


However, Park is silent regarding an ultrasound diagnostic apparatus, comprising an operation unit, 
wherein the processing circuitry is further configures to generate the individual image data in response to a predetermined setting instruction provided through the operation unit.
In an analogous imaging field of endeavor, regarding the display of multiple ultrasound images, Kawagishi teaches an ultrasound diagnostic apparatus, comprising an operation unit,
wherein the processing circuitry (Controller 9 in Fig. 1 controls all components of the apparatus) is further configures to generate the individual image data in response to a predetermined setting instruction provided through the operation unit (Col. 11 lines 16-24 teaches that the cross-sectional image model 1006 can be used to select and specify the individual image that will be shown in the display ranges 1001 to 1005. This is can be done by dragging a plane on the figure to a desired cross-sectional position).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park with Kawagishi’s teaching of a predetermined setting instruction used for individual image generation. This modified apparatus would allow a user to perform a stress echocardiography in a simple and time-efficient manner (Col. 2, lines 12-17). 

Regarding claim 7, modified Park teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Park further teaches an ultrasound diagnostic apparatus, further comprising 
a memory (Memory 180) configured to store the individual image data (Paragraph 0051 teaches that the generated ultrasound images are stored in the memory 180), wherein 
the ultrasound diagnosis apparatus is connected to an external device via a network (Paragraph 0062 teaches that the communicator unit 170 is connected to a network 30 in a wired or wireless manner to communicate to an external device or server), and the processing circuitry is further configured to output the individual image data to the external device (Paragraph 0063 teaches that the communicator 170 is able to transmit and receive data such as such as an ultrasound image, ultrasound data, Doppler data, etc. of an object, associated with a diagnosis of the object over the network 30 to a portable terminal or a server or a medical apparatus of a hospital).

Regarding claim 8, modified Park teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Park is silent regarding an ultrasound diagnostic apparatus, wherein the individual image data is comparative analysis image data for stress examination.
	In an analogous imaging field of endeavor, regarding the display of multiple ultrasound images, Kawagishi teaches an ultrasound diagnostic apparatus, wherein the individual image data is comparative analysis image data for stress examination (Col. 12 lines 60-67 teaches that the display 2000 in Fig. 6 contains moving multi-planar reconstruction image G4 in the resting phase that is compared to a moving multi-planar reconstruction image G4’ in the stress phase. This is allows the user to easily perform comparative analysis).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park with Kawagishi’s teaching of performing a comparative analysis of image for stress examination. This modified apparatus would allow a user to perform a stress echocardiography in a simple and time-efficient manner (Col. 2, lines 12-17).

Regarding claim 12, modified Park teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Park further teaches an ultrasound diagnostic apparatus, wherein the processing circuitry (Memory 180) is configured to group multiple cross-sectional image data and associated position information into one set of data (Paragraph 0082 teaches that the memory 180 is able to store cross-sectional image and its position relationship to reference object. Furthermore, the paragraph teaches that the memory may store cross-section information and cross-sectional image indicating each of a plurality of cross-sectional surfaces to be mapped to one another).

Regarding claim 14, modified Park teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Park is silent regarding an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to display the first images simultaneously in parallel in the first display window.  
	In an analogous imaging field of endeavor, regarding the display of multiple ultrasound images, Kawagishi teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to display the first images simultaneously in parallel in the first display window (Fig. 5 shows images that are parallel to one another in operation part 1006 of Fig. 5. The parallel images are the three images in the transverse plane).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park with Kawagishi’s teaching of displaying first images in parallel. This modified apparatus would allow a user to perform a stress echocardiography in a simple and time-efficient manner (Col. 2, lines 12-17). 

Regarding claim 15, modified Park teaches the ultrasound diagnostic apparatus in claim 6, as discussed above.
Park further teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is further configured to store the individual image data generated in response to the predetermined setting instruction provided through the operation unit (Claim 11 teaches that the cross-sectional images are stored when they are corresponding to the cross-sectional information and claim 13 teaches that the cross-section images correspond to ultrasound images. Paragraph 0082 teaches that the memory stores cross-section images that are corresponding to certain views based on what pars of the heart they are indicating) 

Regarding claim 16, modified Park teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Park further teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to display the first and second windows on one display simultaneously (Fig. 6 shows that the first window with the first images is in the bottom right of the display and the second window with the second image in the bottom left of the display. Both are shown at the same time).

Regarding claim 17, modified Park teaches the ultrasound diagnostic apparatus in claim 10, as discussed above.
However, Park is silent regarding an ultrasound diagnostic apparatus, wherein 
the position information is one of cross-section direction information indicating a direction of each of the cross sections and coordinate information indicating coordinates of each of the cross sections, and  
the method comprises generating the individual image data based on one of the cross- section direction information and coordinate information.  
	In an analogous imaging field of endeavor, regarding the display of multiple ultrasound images, Kawagishi teaches an ultrasound diagnostic apparatus, wherein 
the position information is one of cross-section direction information indicating a direction of each of the cross sections and coordinate information indicating coordinates of each of the cross sections (Col. 9 lines 15-20 teaches that the cross-sectional position information is expressed by a 3D coordinate system), and  
the method comprises generating the individual image data based on one of the cross- section direction information and coordinate information (Col. 11 lines 47-56 teaches that the multi-planar reconstruction images that are generated are made of the cross-sectional positions. These cross-sectional images are shown using a 3D coordinate system).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park with Kawagishi’s teaching of the position information that indicates direction and coordinate information indicating each of the cross-section information. This modified apparatus would allow a user to perform a stress echocardiography in a simple and time-efficient manner (Col. 2, lines 12-17). 

Regarding claim 18, modified Park teaches the ultrasound diagnostic apparatus in claim 10, as discussed above.
Park further teaches an ultrasound diagnostic apparatus, comprising generating the individual image data while adding thereto the position information (Paragraph 0110 teaches that the cross-section surface 663 corresponds to the ultrasound image 630. They can be color coded to emphasize the association. And Fig. 6 shows the position information can be seen with respect heart 3D image 660).

Regarding claim 19, modified Park teaches the ultrasound diagnostic apparatus in claim 10, as discussed above.
However, Park is silent regarding an ultrasound diagnostic apparatus, comprising generating the individual image data in response to a predetermined setting instruction.  
	In an analogous imaging field of endeavor, regarding the display of multiple ultrasound images, Kawagishi teaches an ultrasound diagnostic apparatus, comprising generating the individual image data in response to a predetermined setting instruction (Col. 11 lines 16-24 teaches that the cross-sectional image model 1006 can be used to select and specify the individual image that will be shown in the display ranges 1001 to 1005. This is can be done by dragging a plane on the figure to a desired cross-sectional position).


Regarding claim 20, modified Park teaches the ultrasound diagnostic apparatus in claim 19, as discussed above.
Park further teaches an ultrasound diagnostic apparatus, comprising storing the individual image data generated in response to the predetermined setting instruction (Claim 11 teaches that the cross-sectional images are stored when they are corresponding to the cross-sectional information and claim 13 teaches that the cross-section images correspond to ultrasound images. Paragraph 0082 teaches that the memory stores cross-section images that are corresponding to certain views based on what pars of the heart they are indicating) 

	Regarding claim 21, modified Park teaches the ultrasound diagnostic apparatus in claim 10, as discussed above.
Park further teaches an ultrasound diagnostic apparatus, comprising displaying the first images simultaneously in parallel in the first display window (Fig. 5 shows images that are parallel to one another in operation part 1006 of Fig. 5. The parallel images are the three images in the transverse plane).  

Regarding claim 22, modified Park teaches the ultrasound diagnostic apparatus in claim 10, as discussed above.
Park further teaches an ultrasound diagnostic apparatus, comprising displaying the first and second windows on one display simultaneously (Fig. 6 shows that the first window with the first images is in the bottom right of the display and the second window with the second image in the bottom left of the display. Both are shown at the same time).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PGPUB No. US 2015/0190119) in view of Kawagishi et al. (US Patent 8,454,514) further in view of Lysyansky et al. (PGPUB No. US 2010/0249589) further Kawagishi (US Patent 6,464,642, hereinafter referred to as “Kawagishi ‘642”).

Regarding claim 13, modified Park teaches the ultrasound diagnostic apparatus in claim 1, as discussed above. 
However, the combination of Park and Kawagishi is silent regarding an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to display together the first images and the corresponding position information in the first display window and display together the second images and the corresponding position information in the second display window.
In an analogous imaging field of endeavor, regarding the display of multiple ultrasound images, Kawagishi ‘642 teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to display together the first images and the corresponding position information in the first display window (Fig. 5 shows a first images in the volume rending image section in the top right of the display 3. The three images, HP1, VP1, and VP2 are shown with respect to the three-dimensional heart OB) and display together the second images and the corresponding position information in the second display window (The other sections of the display 3 show the individual HP1, VP1, and VP2 images in their own windows. The images are then shown with their position with respect to the other planes. For example, the HP1 image is shown and the position is shown with respect to the VP1 and VP2 image).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Park and Kawagishi with Kawagishi ‘642’s 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793